UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune30, 2015 Or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 000-54936 Commission file number Zenosense, Inc. (Exact name of small business issuer as specified in its charter) Nevada 26-3257291 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Avda Cortes Valencianas 58, Planta 5, 46015 Valencia, Spain (Address of principal executive offices) 001 (34) 960454202 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 49,614,797 common shares issued and outstanding as of August 13, 2015 ZENOSENSE, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 9 SIGNATURES 10 2 ZENOSENSE, INC. FINANCIAL STATEMENTS For the Periods Ended June 30, 2015 and 2014 TABLE OF CONTENTS Page Balance Sheets (Unaudited) F-1 Statements of Operations (Unaudited) F-2 Statements of Cash Flows (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-4 to F-8 3 ZENOSENSE, INC. Balance Sheets (Unaudited) June 30, 2015 December 31, 2014 Assets Current Assets Cash $ $ Prepaid expenses - Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable and accrued expense $ $ Accounts payable and accrued expense – related party Loan payable Stock payable Total current liabilities Stockholders’ Deficit: Common stock 50,000,000 common stock authorized, $0.001 par value, issued and outstanding 49,614,697 and 49,614,697 respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to the unaudited financial statements F-1 ZENOSENSE, INC. Statements of Operations For the Three and Six Months Ended June 30, 2015 and 2014 (unaudited) Three Months ended June 30,2015 Three Months ended June 30,2014 Six Months ended June 30,2015 Six Months ended June 30, 2014 Expense Research and development $
